                   Case 05-10203-MFW           Doc 6617     Filed 05/06/19     Page 1 of 2


                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

In re:                                                Chapter 7

AMERICAN BUSINESS FINANCIAL                           Case No. 05-10203 (MFW)
SERVICES, INC., et al.,                               (Substantively Consolidated)

                    Debtors. 1

                      NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
                           HEARING ON MAY 8, 2019 AT 2:00 P.M.

CONTESTED MATTERS GOING FORWARD.

1.       Amended Motion of Albert David Slafman, Pursuant to Section 362(d) of the Bankruptcy
         Code, for an Order Granting Relief from the Automatic Stay Filed by Albert David
         Slafman, pro se
         [Filed 3/28/2019; Docket No. 6614]

         Related Documents:             (a)   Motion of Albert David Slafman, Pursuant to Section
                                              362(d) of the Bankruptcy Code, for an Order Granting
                                              Relief from the Automatic Stay Filed by Albert David
                                              Slafman, pro se
                                              [Filed 3/20/2019; Docket No. 6611]

                                        (b)   Notice of Deficient Filing
                                              [Filed 3/20/2019; Docket No. 6612]

                                        (c)   Movant’s Proposed Order [Docket No. 6611]

                                        (d)   Trustee’s Proposed Order [Docket No. 6615]

         Objection Deadline:                  April 10, 2019 at 4:00 p.m.

         Responses Received:            (e)   Limited Objection of Chapter 7 Trustee to Motion of
                                              Albert David Slafman, Pursuant to Section 362(d) of the
                                              Bankruptcy Code, for an Order Granting Relief from the
                                              Automatic Stay Filed by George L. Miller, Trustee
                                              [Filed 4/10/2019; Docket No. 6615]

         Status:                              This matter is going forward.


1
  American Business Financial Services, Inc, Case No. 05-10203, Tiger Relocation Company, Case No. 05-10204,
American Business Credit, Inc., Case No. 05-10206, HomeAmerican Credit, Inc., Case No. 05-10207, American
Business Mortgage Services, Inc., Case No. 05-10208 and ABFS Consolidated Holdings, Inc., Case No. 05-10217
(collectively, the “Debtors”).


\41089571\1 00601.0823.000/166868.000
05/06/2019
                 Case 05-10203-MFW       Doc 6617     Filed 05/06/19     Page 2 of 2



Dated: May 6, 2019                            COZEN O’CONNOR

                                              /s/ John T. Carroll, III
                                        By:
                                              John T. Carroll, III (DE No. 4060)
                                              1201 N. Market Street
                                              Suite 1001
                                              Wilmington, DE 19801
                                              302-295-2028 Telephone
                                              302-295-2013 Fax
                                              jcarroll@cozen.com

                                              Counsel to Chapter 7 Trustee,
                                              George L. Miller




                                              2
\41089571\1 00601.0823.000/166868.000
05/06/2019
